Citation Nr: 1038897	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-31 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran, who served in the West Virginia Air National Guard, 
died during a period of active duty for training in May 1985, and 
the appellant is his widow.  See 38 C.F.R. § 3.1(d)(1) (for DIC 
purposes, the term "veteran" includes a person who died in 
active service and whose death was not due to willful 
misconduct).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appellant appeared for a Board 
hearing in October 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in October 1942 and married the 
Veteran in
 January 1963; her  marriage to the Veteran was terminated by his 
death in May 1985, and she was subsequently awarded DIC benefits.

2.  The appellant remarried in August 1990, and her DIC benefits 
were terminated; she remains married at the present time.

CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC benefits, 
as the remarried widow of the Veteran, as a matter of law.  38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.5, 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC is a monthly payment made by VA to a surviving spouse, child, 
or parent due to a service-connected cause of death.  38 U.S.C.A. 
§ 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a surviving 
spouse means a person of the opposite sex who was legally married 
to a Veteran at the time of his or her death, and has not since 
remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
Exceptions to the remarriage bar include a voiding or annulment 
of remarriage.  38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 
3.55(a)(1).  An amendment to Title 38 of the United States Code, 
effective January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a Veteran 
shall not bar the furnishing of specified benefits, such as DIC, 
to such person as the surviving spouse of a Veteran.  Pub. L. No 
108-183, 117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).  VA's regulations have been amended to reflect 
this statutory change stating that on or after January 1, 2004, 
the remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC compensation 
under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 19, 2006) 
(codified at 38 C.F.R. § 3.55(a)(10)).

When 38 U.S.C.A. § 103(d)(2)(B) was enacted on December 16, 2003, 
any surviving spouse who remarried after the age of 57 prior to 
that date was given one year to apply for reinstatement of DIC 
benefits.  Claimants requesting reinstatement on or after 
December 16, 2004 and who remarried after the age of 57 but 
before December 16, 2003, are not entitled to restoration of DIC 
benefits under the exception for remarriage after age 57.  38 
C.F.R. § 3.55(a)(10)(ii).

The relevant facts of the case are not in dispute.  The appellant 
was born in October 1942.  She and the Veteran were married in 
January 1963.  That marriage was terminated by his death in May 
1985, and she was subsequently awarded DIC benefits.  She 
remarried in August 1990 (at the age of 47), and her DIC benefits 
were terminated.  As confirmed at her October 2010 hearing, she 
remains married to her second husband.

The Board has reviewed the appellant's contentions, specifically 
her hearing testimony from October 2010, and has fully considered 
the health and economic challenges that she faces.  The Board has 
also taken note of the material that the appellant has supplied 
concerning the accomplishments and fine personal qualities of the 
deceased Veteran.  Unfortunately, there exists no legal basis, 
however, upon which to grant reinstatement of DIC benefits in 
light of the fact that the appellant remarried at age 47.  As 
such, the Board must deny the appellant's claim as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final matter, given that this claim is being denied on the 
basis that entitlement to the claimed benefit cannot be 
established as a matter of law, VA's notice requirements at 
38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. 
§ 3.159(b)(3)(ii).  Moreover, there is no indication of relevant 
evidence that VA has not obtained to date, particularly as this 
case turns on the appellant's marital status and not medical 
findings; accordingly, VA has met its duty to assist the 
appellant with the development of her claim.  38 C.F.R. 
§ 3.159(c).




ORDER

Entitlement to reinstatement of DIC benefits is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


